Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Canetic Resources Trust confirms monthly distribution CALGARY, June 15 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust is pleased to announce that a cash distribution of C$0.19 per trust unit will be paid on July 13, 2007 to unitholders of record on June 29, 2007. The trust units of Canetic will commence trading on an ex-distribution basis on June 27, 2007. Using a Canadian to U.S. dollar exchange rate of $0.94, the distribution amount is approximately U.S. $0.17 per Trust Unit. The actual U.S. dollar equivalent distribution for unitholders who hold units through a brokerage firm will be based upon the Canadian to U.S. dollar exchange rate in effect on the payment date, net of applicable Canadian withholding taxes.
